DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, a driving unit configured to drive the first photosensitive drum and the second photosensitive drum, wherein the driving unit includes:
(i) a driving source,
(ii) at least one driving force transmission gear configured to rotate by receiving a driving force from the driving source,
(iii) a first drum gear that meshes with the at least one driving force transmission gear, wherein the first drum gear is configured to receive the driving force from the at least one driving force transmission gear to rotate in a first direction and drive the first photosensitive drum,
(iv) a first coupling member provided at a first position of the first drum gear in the first direction, wherein the first coupling member is configured to rotate together with the first drum gear, and to rotate the first photosensitive drum while engaging with the first photosensitive drum,
(v) a second drum gear that meshes with the at least one driving force transmission gear, wherein the second drum gear is configured to receive the driving force from the at least one driving force transmission gear to rotate in a second direction and drive the second photosensitive drum, and
(vi) a second coupling member provided at a second position of the second drum gear in the second direction, wherein the second coupling member is configured to rotate together with the second drum gear, and to rotate the second photosensitive drum while engaging with the second photosensitive drum, wherein, assuming that a position where the first drum gear meshes with the at least one driving force transmission gear is a first meshing position and a position where the second drum gear meshes with the at least one driving force transmission gear is a second meshing position, a first angle from the first meshing position to the first transfer position in the first direction and a second angle from the second meshing position to the second transfer position in the second direction are different from each other, and
wherein the second position of the second drum gear is shifted from a position corresponding to the first position of the first drum gear by a difference between the first angle and the second angle in a direction opposite of the second direction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discuss the meshing positions and angles between driving members and drum gears.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852